Exhibit 10.24.2


EXECUTION VERSION
AMENDMENT NO. 2 TO GUARANTEE AGREEMENT
AMENDMENT NO. 2 TO GUARANTEE AGREEMENT, dated as of June 11, 2019 (this
“Amendment”), by and between DYNEX CAPITAL, INC., a Virginia corporation
(“Guarantor”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (“Buyer”). Capitalized terms used but not otherwise defined herein
shall have the meanings given to them in the Repurchase Agreement (as defined
below).
RECITALS
WHEREAS, Seller and Buyer are parties to that certain Master Repurchase and
Securities Contract, dated as of August 6, 2012 (as amended by that certain
Amendment No. 1 to Master Repurchase and Securities Contract, dated as of
October 1, 2013, as further amended by that certain Amendment No. 2 to Master
Repurchase and Securities Contract, dated as of February 5, 2015, as further
amended by that certain Amendment No. 3 to Master Repurchase and Securities
Contract, dated as of April 26, 2016, as further amended by that certain
Amendment No. 4 to Master Repurchase and Securities Contract, dated as of
May 12, 2017, as further amended by that certain Amendment No. 5 to Master
Repurchase and Securities Contract, dated as of May 9, 2019, as further amended
by that certain Amendment No. 6 to Master Repurchase and Securities Contract,
dated of even date herewith (the “MRSC Amendment”), and as further amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Repurchase Agreement”);
WHEREAS, in connection with the Repurchase Agreement, Guarantor executed and
delivered to Buyer the Guarantee Agreement dated as of August 6, 2012 (as
amended by Amendment No. 1 to Guarantee Agreement, dated as of September 13,
2018, as amended hereby, and as further amended, restated, supplemented or
otherwise modified and in effect from time to time, the “Guarantee Agreement”);
WHEREAS, Guarantor and Buyer have agreed to amend certain provisions of the
Guarantee Agreement in the manner set forth herein.
Therefore, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor and Buyer hereby each agree as follows:
SECTION 1.Amendments to Guarantee Agreement.
(a) The defined term “Liquidity”, as set forth in Section 1 of the Guarantee
Agreement, is hereby amended and restated in its entirety to read as follows:
“Liquidity”: At any time, an amount equal to the total amount of all
unencumbered cash, cash equivalents and an amount equal to, without duplication,
the sum of (i) ninety-five percent (95%) of the Fair Value of all unencumbered
Agency ARMs of Guarantor and its Subsidiaries at such


--------------------------------------------------------------------------------



time, (ii) eighty-five percent (85%) of the Fair Value of all unencumbered CMBS
(excluding any CMBS that is not, in connection with allocations of shortfalls or
losses, of the most senior priority with respect to payments of principal and
interest) of Guarantor and its Subsidiaries at such time with a rating of AAA or
its equivalent from at least one of the Rating Agencies, and (iii) eighty-five
percent (85%) of the Fair Value of all unencumbered bonds (including, without
limitation, unencumbered fixed-rate RMBS) of Guarantor and its Subsidiaries at
such time, other than Agency ARMs, that are issued and guaranteed by Freddie
Mac, Fannie Mae or GNMA, in each case determined in accordance with GAAP on a
consolidated basis. For purposes of this definition, the term “RMBS” shall mean
pass-through certificates representing beneficial ownership interests in one or
more first lien mortgage loans secured by residential properties.
(b) The following new defined terms, “Fair Value” and “Maximum Debt to Equity
Ratio”, are hereby added to Section 1 of the Guarantee Agreement in correct
alphabetical order:
“Fair Value”: Defined in the Fee Letter.
“Maximum Debt to Equity Ratio”: Defined in the Fee Letter.
(c) Section 9(c) of the Guarantee Agreement is hereby amended and restated in
its entirety to read as follows:
(c) Maximum Indebtedness to Consolidated Net Worth. At no time shall the ratio
of Guarantor’s Consolidated Indebtedness to Guarantor’s Consolidated Net Worth
be greater than the Maximum Debt to Equity Ratio.
(d) The following, new Section 21 is hereby added to the Guarantee Agreement in
correct numerical order:
Section 21. Recognition of the U.S. Special Resolution Regimes.
(a) In the event that Buyer becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer from Buyer of this Guarantee, and any interest
and obligation in or under this Guarantee, will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
this Guarantee, and any such interest and obligation, were governed by the laws
of the United States or a state of the United States.
(b) In the event that Buyer or a BHC Act Affiliate of Buyer becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under this
Guarantee that may be exercised against Buyer are permitted to be exercised to
no greater extent than such Default Rights could be exercised under
2

--------------------------------------------------------------------------------



the U.S. Special Resolution Regime if this Guarantee were governed by the laws
of the United States or a state of the United States.
SECTION 2.Conditions Precedent. This Amendment and its provisions shall become
effective on the first date on which (i) this Amendment is executed and
delivered by a duly authorized officer of Guarantor and Buyer and (ii) each of
the conditions precedent set forth in Section 2 of the MRSC Amendment have been
satisfied (the “Amendment Effective Date”).
SECTION 3.Representations, Warranties and Covenants. Guarantor hereby represents
and warrants to Buyer, as of the date hereof and as of the Amendment Effective
Date, that (i) it is in full compliance with all of the terms and provisions set
forth in each Repurchase Document to which it is a party on its part to be
observed or performed, and (ii) no Default or Event of Default has occurred or
is continuing. Guarantor hereby confirms and reaffirms its representations,
warranties and covenants contained in each Repurchase Document to which it is a
party.
SECTION 4.Acknowledgements of Guarantor. Guarantor hereby acknowledges that
Buyer is in compliance with its undertakings and obligations under the
Repurchase Agreement and the other Repurchase Documents.
SECTION 5.Limited Effect. Except as expressly amended and modified by this
Amendment, the Fee and Pricing Letter shall continue to be, and shall remain, in
full force and effect in accordance with their respective terms; provided,
however, that upon the Amendment Effective Date, each (x) reference therein and
herein to the “Repurchase Documents” shall be deemed to include, in any event,
this Amendment, (y) reference to the “Guarantee Agreement” in any of the
Repurchase Documents shall be deemed to be a reference to the Guarantee
Agreement, as amended hereby, and (z) reference in the Guarantee Agreement to
“this Guarantee Agreement”, “hereof”, “herein” or words of similar effect in
referring to the Guarantee Agreement shall be deemed to be references to the
Guarantee Agreement, as amended by this Amendment.
SECTION 6.Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.
SECTION 7.Expenses. Guarantor agrees to pay and reimburse Buyer for all
out-of-pocket costs and expenses incurred by Buyer in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the fees and disbursements of Cadwalader, Wickersham & Taft LLP,
counsel to Buyer.
3

--------------------------------------------------------------------------------



SECTION 8.GOVERNING LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AMENDMENT, THE RELATIONSHIP OF THE PARTIES TO
THIS AMENDMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND
DUTIES OF THE PARTIES TO THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF. THE PARTIES HERETO INTEND
THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW
SHALL APPLY TO THIS AMENDMENT. 
[SIGNATURES FOLLOW]




4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.
GUARANTOR:
DYNEX CAPITAL, INC., a Virginia corporation


By: /s/ Wayne E. Brockwell                            
Name: Wayne E. Brockwell
Title: Senior Vice President








By: /s/ Kevin J. Sciuk                             
Name: Kevin J. Sciuk
Title: Assistant Treasurer















--------------------------------------------------------------------------------



BUYER:
WELLS FARGO BANK, N.A., a national banking association


By: /s/ John Rhee                             
Name: John Rhee
Title: Managing Director



